Name: Commission Implementing Decision (EU) 2017/1013 of 30 March 2017 drawing up the standard reporting form referred to in Article 17 of Regulation (EC) No 561/2006 of the European Parliament and of the Council (notified under document C(2017) 1927) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: organisation of transport;  documentation;  transport policy;  organisation of work and working conditions;  land transport
 Date Published: 2017-06-16

 16.6.2017 EN Official Journal of the European Union L 153/28 COMMISSION IMPLEMENTING DECISION (EU) 2017/1013 of 30 March 2017 drawing up the standard reporting form referred to in Article 17 of Regulation (EC) No 561/2006 of the European Parliament and of the Council (notified under document C(2017) 1927) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (1), and in particular Article 25(2) thereof, Having regard to the opinion of the Committee on Road Transport established by Article 42(1) of Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (2), Whereas: (1) The standard form referred to in Article 17(1) of Regulation (EC) No 561/2006 should be used as the medium through which the Member States communicate to the Commission, every 2 years, the necessary information for the preparation of a report on the implementation of that Regulation, Regulation (EU) No 165/2014 and on developments in the fields covered by those acts. (2) The standard form established by Commission Decision 2009/810/EC (3) should be repealed and a new Decision should be adopted in order to take into account, inter alia, the developments in the Union, such as the accession of Croatia, and the new rules on driving times and rest periods intervened since the adoption of that Decision. (3) The reporting requirements established by Regulation (EC) No 561/2006 and Directive 2006/22/EC of the European Parliament and of the Council (4) which lays down minimum conditions for its implementation cover in particular information on national exceptions granted by Member States under Article 13(1) of Regulation (EC) No 561/2006 and more precise details on checks undertaken on vehicles. (4) Directive 2002/15/EC of the European Parliament and of the Council (5) complements the provisions on driving time, breaks and rest periods laid down in Regulation (EC) No 561/2006. (5) In accordance with Article 13(1) of Directive 2002/15/EC, a report on the implementation of that Directive should be made by the Member States every 2 years. This 2-year period coincides with that laid down in Article 17(1) of Regulation (EC) No 561/2006. It is therefore appropriate for reasons of administrative convenience and effective monitoring of the impact of the Union rules in this field to make provision for the inclusion of this information on the standard form, HAS ADOPTED THIS DECISION: Article 1 The standard form referred to in Article 17(1) of Regulation (EC) No 561/2006 shall be drawn up in accordance with the specimen set out in the Annex to this Decision. Article 2 1. Decision 2009/810/EC is repealed. 2. References to the repealed Decision shall be construed as references to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 March 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 102, 11.4.2006, p. 1. (2) OJ L 60, 28.2.2014, p. 1. (3) Commission Decision 2009/810/EC of 22 September 2008 drawing up the standard reporting form referred to in Article 17 of Regulation (EC) No 561/2006 of the European Parliament and of the Council (OJ L 289, 5.11.2009, p. 9). (4) Directive 2006/22/EC of the European Parliament and of the Council of 15 March 2006 on minimum conditions for the implementation of Council Regulations (EEC) No 3820/85 and (EEC) No 3821/85 concerning social legislation relating to road transport activities and repealing Council Directive 88/599/EEC (OJ L 102, 11.4.2006, p. 35). (5) Directive 2002/15/EC of the European Parliament and of the Council of 11 March 2002 on the organisation of the working time of persons performing mobile road transport activities (OJ L 80, 23.3.2002, p. 35). ANNEX Standard form for reporting on the implementation by Member States of Regulation (EC) No 561/2006, Regulation (EU) No 165/2014 and Directive 2002/15/EC in accordance with Article 17 of Regulation (EC) No 561/2006 and Article 13 of Directive 2002/15/EC 1. MEMBER STATE 2. REFERENCE PERIOD (Article 17 of Regulation (EC) No 561/2006) From (date): To (date): 3. CALCULATION OF MINIMUM CHECKS TO BE CARRIED OUT (Article 2 of Directive 2006/22/EC) (a) Number of days worked per driver during the reference period: ¦ (b) Total number of vehicles subject to Regulation (EC) No 561/2006: ¦ (c) Total number of days worked [(a) * (b)]: ¦ (d) Minimum checks [3 % from January 2010]: ¦ 4. CHECKS AT THE ROADSIDE 4.1. Number of drivers checked at the roadside by country of registration and main type of carriage Main type of carriage EU/EEA/Switzerland Third Countries Nationals Non-nationals Carriage of passengers Carriage of goods Total 4.2. Number of vehicles stopped for roadside check by type of road and country of registration Type of road A B BG CY CZ D DK E EST F FIN GB GR H HR I IRL Motorway National road Secondary road Type of road L LT LV M NL P PL RO S SK SLO FL IS N CH Other Total Motorway National road Secondary road 4.3. Number of vehicles stopped for roadside check by type of tachograph Type of tachograph EU/EEA/Switzerland Third Countries Nationals Non-nationals Analogue Digital Smart (1) Total If national statistics allow, please fill in also the table below giving the exact figures concerning vehicles fitted with digital tachograph: (a) Number of vehicles fitted with digital tachograph (b) Share of vehicles fitted with digital tachograph in a total fleet of vehicles subject to Regulations 4.4. Number of working days checked at the roadside by main type of carriage and country of registration Main type of carriage EU/EEA/Switzerland Third Countries Nationals Non-nationals Carriage of passengers Carriage of goods Total 4.5. Offences  number and type of offences detected at the roadside (R  offence against Regulation (EC) No 561/2006, D  offence against Directive 2006/22/EC) Article Type of offence Carriage of passengers Carriage of goods EU/EEA/Switzerland Third Countries EU/EEA/Switzerland Third Countries Nationals Non-nationals Nationals Non-nationals R 6 Driving time:  daily limit  weekly limit  fortnightly limit R 6 Lack of records for other work and/or availability R 7 Breaks in driving time (driving more than 4,5 hours without break or break too short) R 8 Rest periods:  daily minimum  weekly minimum R 10 & 26 Driving time records:  records for the preceding 28 days D Annex I A Recording equipment:  incorrect functioning  misuse or manipulation of the recording equipment 5. CHECKS AT THE PREMISES OF UNDERTAKING 5.1. Number of drivers checked and number of working days checked at the premises of undertaking Type of carriage Number of drivers checked Number of working days checked I. Typology Carriage of passengers Carriage of goods II. Typology Carriage for hire or reward Carriage on own account 5.2. Offences  number and type of offences detected at the premises (R  offence against Regulation (EC) No 561/2006, D  offence against Directive 2006/22/EC) Article Type of offence Carriage of passengers Carriage of goods R 6 Driving time:  daily limit  weekly limit  fortnightly limit R 6 Lack of records for other work and/or availability R 7 Breaks in driving time (driving more than 4,5 hours without break or break too short) R 8 Rest periods:  daily minimum  weekly minimum R 10 & 26 Driving time records:  1 year for keeping data D Annex I A Recording equipment:  incorrect functioning  misuse or manipulation of the recording equipment 5.3. Number of undertakings and drivers checked at the premises by size of fleet of the undertaking Size of fleet Number of undertakings checked Number of drivers checked Number of offences detected 1 2-5 6-10 11-20 21-50 51-200 201-500 Over 500 6. NATIONAL ENFORCEMENT CAPACITY (a) Number of control officers involved in checks at the roadside and at the premises: ¦ (b) Number of control officers trained to be able to analyse data from digital tachographs at both the roadside or at company premises: ¦ (c) Number of units of equipment provided to control officers to be able to download, read and analyse data from digital tachographs at the roadside and company premises: ¦ 7. NATIONAL AND INTERNATIONAL INITIATIVES 7.1. National (a) Regulatory (including the update on what use has been made of exceptions under Article 13(1)) (b) Administrative (c) Other 7.2. International (a) Concerted checks: number in each year, countries collaborating (b) Exchange of experience, data, staff: number of initiatives, people, subjects of exchange, countries collaborating 8. PENALTIES 8.1. Scales in the reference year 8.2. Changes (a) Date and nature of most recent changes (based on reference year) (b) Administrative or legal references 9. CONCLUSIONS AND COMMENTS, INCLUDING ANY DEVELOPMENTS IN THE FIELDS IN QUESTION 10. REPORT ON IMPLEMENTATION OF WORKING TIME DIRECTIVE 2002/15/EC This section should in general include information on:  how the report has been produced, what stakeholders have been consulted,  implementation [legal situation, how the transposition changed the previous legal situation regarding working time, any specific difficulties encountered at the application of the Directive, measures taken in response to those difficulties, any flanking measures to facilitate the practical implementation of the legislation],  monitoring of implementation [bodies responsible for monitoring compliance with the rules, methods used for monitoring, problems encountered and solutions applied],  judicial interpretation [indicate whether there have been court decisions at national level interpreting or applying the Directive on any significant issues, what were the key legal points on the issue],  assessment of effectiveness [data used to assess the effectiveness of transposing measures, positive and negative aspects of practical implementation of the legislation],  outlook [any priorities in the subject area, suggest adaptations or amendments to the Directive stating the reason, indicate any changes which are considered necessary to technical progress, suggest any flanking measures at EU level]. 11. PERSON RESPONSIBLE FOR THE COMPILATION OF THIS REPORT Name: ¦ Position: ¦ Organisation: ¦ Administrative address: ¦ Tel./fax ¦ Email: ¦ Date: ¦ (1) Mandatory as of the date Annex IC to Commission Implementing Regulation (EU) 2016/799 (OJ L 139, 26.5.2016, p. 1) applies with effect.